Citation Nr: 0330769	
Decision Date: 11/07/03    Archive Date: 11/17/03

DOCKET NO.  98-03 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a rating higher than 30 percent for 
bronchial asthma.

2.  Entitlement to service connection for prostatitis 
claimed as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to January 
1969.

This case comes before the Board of Veterans' Appeals 
(Board) from an April 1997 RO decision which denied an 
increase in a 30 percent rating for bronchial asthma and 
denied service connection for prostatitis as a result of 
exposure to herbicides.  In May 1998, the veteran appeared 
at a hearing before the RO.


FINDINGS OF FACT

1.  The veteran's bronchial asthma is no more than moderate 
in degree.  Pulmonary function test results are essentially 
normal, and asthma symptoms are generally well-controlled 
with medication.

2.  Prostatitis was not present during service or for years 
later, and it is not due to any incident of service 
including herbicide exposure during service in Vietnam.


CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 30 percent for 
service-connected bronchial asthma have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.97, Diagnostic 
Code 6602 (1996 and 2003).

2.  Prostatitis was not incurred in or aggravated by active 
service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1116; 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty in the Army from June 1967 
to January 1969.  His service medical records show that he 
indicated a positive history of asthma on a January 1969 
report of medical history at the time of his separation from 
service.  Service medical records are negative for any 
complaint of or indication of prostatitis.

In December 1969, the RO granted service connection for 
bronchial asthma and assigned a 10 percent rating for the 
condition.  In September 1973, the RO granted an increased 
rating, to 30 percent, for the veteran's bronchial asthma.  
This rating is currently in effect.

Private hospital records from January 1996 show that the 
veteran was hospitalized from January 27, 1996 to January 
30, 1996 with urinary symptoms.  He reported a history of 
chronic urinary problems, and stated that 5 or 6 years 
previously he had renal stones which he urinated out.  He 
reported a history of urinary tract infections, and said 
that recently he had experienced difficulty urinating and 
had increased frequency of urination.  He said that he had 
also had blood in his urine.  His urinary cultures were 
positive for Escherichia coli sensitive to Bactrim and he 
was placed on oral Bactrim therapy.  The examiner's 
impression upon discharge was that he had a urinary tract 
infection secondary to abnormal renal collecting system with 
chronic prostatitis and urinary retention.  He was indicated 
as having done very well on antibiotic therapy.  Discharge 
diagnoses were chronic prostatitis, urinary tract infection, 
and E. coli infection.  A chest X-ray taken during this 
hospitalization showed clear visualized lung fields.  

In a note dated in June 1996, Dr. Ramon A. Velez Arce stated 
that he had been treating the veteran since May 1982 for 
various conditions which included chronic bronchial asthma 
and chronic prostatitis.   

In July 1996, the veteran filed his current claim for an 
increased rating for his service-connected bronchial asthma, 
and in September 1996 filed his current claim for service 
connection for prostatitis as a result of exposure to 
herbicides (Agent Orange).

In September 1996, the veteran was given a VA respiratory 
examination.  He reported that he had used anti-asthmatic 
medications but not regularly.  He said that he currently 
had frequent attacks but on an irregular pattern.  He said 
that he frequently had laugh-induced asthma and that 
respiratory irritants such as perfume or gasoline were 
responsible for precipitating attacks or aggravating them.  
On physical examination, his chest showed normal expansions 
with diffuse wheezing and rhonchi.  There was no clubbing or 
cyanosis.  There were no signs of excessive steroid use.  
There was no evidence of cor pulmonale.  The veteran 
reported attacks of asthma several times a week, with a 
chronic cough productive of usually scanty whitish sputum.  
There was mild dyspnea on moderate exertion.  There was no 
indication of recent infection.  Pulmonary function tests, 
pre-bronchodilator, showed that the veteran had an FEV-1 of 
94 percent predicted, FVC of 100 percent predicted, and FEV-
1/FVC of 94 percent.  The examiner's diagnosis was bronchial 
asthma.  

In May 1998, the veteran appeared at a hearing before the 
RO.  He stated that his asthma affected him approximately 
three to four times a month.  He said that he was currently 
using medication to assist with his asthma symptoms, and 
that sometimes the medication was effective and other times 
it was not.  He testified that his asthma attacks occurred 
mostly at night, but had also occurred at work.  He said 
that he had needed to leave work on occasion because of his 
asthma attacks.  He reported that he went for treatment of 
his asthma approximately three to four times a year.  
Regarding his prostatitis, he stated his belief that his 
prostatitis was the result of exposure to Agent Orange while 
in Vietnam.  He said that he had first experienced urinary 
difficulty two-and-a-half years previously, and had spent 
three days in the hospital at the time.  

In June 1998, the veteran was given another VA respiratory 
examination.  He stated that he had experienced recurrent 
episodes of asthma since service, but his symptoms had 
become worse in intensity and frequency over the previous 
year-and-a-half.  He reported chest tightness, cough (mostly 
dry), wheezing, and dyspnea almost every night.  He 
indicated that he was on medication for his asthma.  There 
was no history of hemoptysis or anorexia.  He had minimal 
dyspnea on moderate exertion.  The examiner indicated that 
there were no periods of actual incapacitation.  On physical 
examination of his chest, there were prolonged expiratory 
phases with late expiratory wheezes bilaterally.  There was 
no evidence of clubbing or cyanosis.  There was also no 
evidence of cor pulmonale, renovascular hypertension, or 
pulmonary hypertension.  There was no evidence of weight 
loss or gain, or of restrictive disease.  Pulmonary function 
tests, post-bronchodilator, showed FEV-1 of 120 percent 
predicted, FVC of 125 percent predicted, and FEV-1/FVC of 96 
percent.  X-rays showed that the lungs were clear.  The 
examiner's diagnosis was bronchial asthma.  
 
In a letter dated in July 1998, Dr. Jose A. Allende Vazquez 
stated that he had treated the veteran in 1996 for urinary 
difficulties.  He indicated that he treated the veteran 
again in June 1998 when he presented with prostatitis and 
mild prostatism.  He was treated with therapy and the 
condition resolved in July 1998.  A physical examination at 
this time was within normal limits, and the veteran was 
indicated as being in stable condition.  

VA outpatient medical records from the late 1990s note 
ongoing treatment for symptoms associated with bronchial 
asthma.  Outpatient medical records from 2000-2002 show 
treatment for a variety of conditions, with only minimal 
reference to the veteran's bronchial asthma or prostatitis.

In May 2002, the veteran was again given a VA respiratory 
examination.  He stated that he had not been hospitalized 
for asthma over the previous 4 years.  He reported that he 
used an albuterol inhaler and theophylline elixer when he 
needed control of his asthma symptoms.  He said that he had 
experienced two episodes of bronchitis within the previous 
year.  He indicated that his asthma remained under control 
most of the time with his use of medication.  He said that 
he was prone to asthma attacks with temperature changes and 
with displays of emotion such as laughing.  He complained of 
an occasional dry cough which turned productive with upper 
respiratory tract infections.  He denied hemoptysis and 
anorexia.  He complained of dyspnea on exertion when 
climbing two flights of stairs.  He said that he had asthma 
attacks about three times a year which required visits to 
his private physician, but most of the time he controlled 
his symptoms with medication.  There was adequate functional 
status between attacks.  He said that he missed work two or 
three days a year because of asthma attacks.  His physical 
examination was within normal limits with no abnormalities 
noted.  He had a normal chest X-ray, and normal pulmonary 
function tests.  The examiner's diagnosis was asthma.  His 
pulmonary function tests from April 2002, pre-
bronchodilator, showed that he had an FEV-1 of 133 percent 
predicted, an FVC of 141 percent predicted, and an FEV-1/FVC 
of 94 percent.  The report notes that this was an 
essentially normal pulmonary function study.

II.  Analysis

The file shows that through correspondence, the rating 
decision, the statement of the case, and the supplemental 
statements of the case, the veteran has been notified of the 
evidence necessary to substantiate his claims.  Relevant 
medical records have been obtained, and VA examinations have 
been provided regarding the veteran's bronchial asthma.  The 
Board finds that a VA examination is not warranted for the 
veteran's prostatitis under the circumstances of the case.  
The Board finds that the notice and duty to assist 
provisions of the law have been satisfied.  See 38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159.  

1.  Increased rating for bronchial asthma

Disability evaluations are determined by the application of 
a schedule of ratings which are based on average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155;  38 C.F.R. Part 4.

When rating the veteran's service-connected disability, the 
entire medical history must be considered.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the present 
level of disability is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim.  Francisco v. Brown, 7 Vet. 
App. 55 (1994). 

During the rating period in issue, the criteria for 
evaluating respiratory disorders were revised.  Either the 
old or new rating criteria may apply, whichever are most 
favorable to the veteran, although the new rating criteria 
are only applicable since their effective date.  Karnas v. 
Derwinski, 1 Vet.App. 308 (1990); VAOPGCPREC 3-2000.

Under rating criteria in effect prior to October 7, 1996, a 
30 percent rating was warranted for moderate bronchial 
asthma manifested by rather frequent asthmatic attacks 
(separated by only 10 to 14-day intervals), with moderate 
dyspnea on exertion between attacks.  A 60 percent rating 
required severe bronchial asthma manifested by frequent 
attacks (one or more attacks weekly), with marked dyspnea on 
exertion between attacks with only temporary relief by 
medication; more than light manual labor being precluded.  
38 C.F.R. § 4.97, Diagnostic Code 6602 (1996).

Under new rating criteria effective October 7, 1996, a 30 
percent rating for asthma is warranted where there is an 
FEV-1 of 56 to 70 percent predicted; or FEV-1/FVC of 56 to 
70 percent; or the need for daily inhalational or oral 
bronchodilator therapy; or inhalational anti-inflammatory 
medication.  A 60 percent rating is warranted for bronchial 
asthma with FEV-1 of 40 to 55 percent predicted; or FEV-
1/FVC of 40 to 55 percent; or at least monthly visits to a 
physician for required care of exacerbations; or 
intermittent (at least three per year) courses of systemic 
(oral or parenteral) corticosteroids.  38 C.F.R. § 4.97, 
Diagnostic Code 6602 (2002).

Upon consideration of both the old and new rating criteria 
and the medical evidence during the applicable rating 
period, the Board finds that a rating higher than 30 percent 
is not warranted for the veteran's service-connected 
bronchial asthma.  The evidence over the relevant time 
period shows that the veteran experiences periodic asthma 
symptoms.  He has reported that he experiences asthma 
attacks frequently, but is generally able to control his 
symptoms with medication.  He has stated that he has attacks 
which require him to visit his physician approximately three 
times a year.  An examiner commented that there were no 
periods of actual incapacitation.  The veteran takes 
medication for his asthma, but he has not required systemic 
corticosteroids.  Pulmonary function tests have been 
essentially normal, and the specific test results are 
actually better than what is listed for a 30 percent rating 
under the new rating criteria.  No more than moderate 
asthma, as required for a 30 percent rating under the old 
rating criteria is shown.

The evidence show that the veteran does not have severe 
bronchial asthma manifested by frequent attacks, with marked 
dyspnea on exertion between attacks, only temporary relief 
by medication, and more than light manual labor being 
precluded, as is required for a higher 60 percent rating 
under old Diagnostic Code 6602.  Likewise, the veteran does 
not have asthma which is 60 percent under the new rating 
criteria of Code 6602, since he does not have FEV-1 of 40 to 
55 percent predicted; or FEV-1/FVC of 40 to 55 percent; or 
at least monthly visits to a physician for required care of 
exacerbations; or intermittent (at least three per year) 
courses of systemic (oral or parenteral) corticosteroids.  
Under both the old and new rating criteria, bronchial asthma 
is no more than 30 percent disabling.

The Board concludes that the preponderance of the evidence 
is against the claim for a rating higher than 30 percent for 
the veteran's bronchial asthma.  Thus, the benefit-of-the-
doubt doctrine does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).    

2.  Service connection for prostatitis claimed as due to 
exposure to herbicides

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

A veteran who served in Vietnam between January 9, 1962 and 
May 7, 1975 is presumed to have been exposed to certain 
herbicide agents (e.g., Agent Orange) during such service.  
In the case of such a veteran, service connection based on 
herbicide exposure will be presumed for certain specified 
diseases if they become manifest to a compensable degree 
within specified periods of time after service.  Prostate 
cancer is one of the diseases subject to this presumption.  
However, prostatitis is not one of the listed conditions.  
38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).

The veteran served in Vietnam during his 1967-1969 active 
duty, and thus is presumed to have been exposed to certain 
herbicide agents, including Agent Orange.  However, 
prostatitis is not among the diseases listed in the law for 
presumptive service connection based on Agent Orange 
exposure, and thus the Agent Orange law on presumptive 
service connection is inapplicable to this case.

The Board has considered whether service connection is 
otherwise warranted.  See Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).  

The veteran's service medical records from his 1967-1969 
active duty show no evidence of prostatitis, and there is no 
medical evidence of the condition until many years after 
service.  The first medical evidence establishing the 
presence of prostatitis is from 1996, over 25 years after 
service.  The Board finds that a VA examination with opinion 
is not warranted in this case, as there is no competent 
medical evidence which would indicate that current 
prostatitis is the result of any event, injury, or disease 
occurring in service.  There are no proven predicate facts 
upon which a doctor could make a competent medical opinion 
on any relationship between current prostatitis and service.  
See 38 C.F.R. § 3.159(c)(4).  The veteran's own lay 
assertions as to diagnosis and etiology of prostatitis are 
not competent medical evidence.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  There is no competent medical 
evidence of record which suggests that the veteran's 
prostatitis is related to his active duty.  

Claims for service connection based on Agent Orange exposure 
are unique in that entitlement under the presumption 
codified in 38 U.S.C.A. § 1116 and 38 C.F.R. §§ 3.307 and 
3.309 is based on an analysis of scientific evidence, 
ordered by statute.  38 U.S.C.A. § 1116(b).  According to 
the Agent Orange Act, the National Academy of Sciences (NAS) 
was selected (as an independent, nonprofit scientific 
organization, with appropriate expertise, and which was not 
part of the federal government) to review and evaluate the 
available scientific evidence regarding associations between 
diseases and exposure to dioxin and other chemical compounds 
in herbicides.  To date, the NAS, and the VA Secretary, have 
found no positive association between herbicide exposure and 
the subsequent development of prostatitis.  See 68 Fed. Reg. 
27630 (2003).  

The weight of the credible evidence demonstrates that the 
veteran's prostatitis began many years after his service and 
was not caused by any incident of service including exposure 
to herbicides in Vietnam.  The preponderance of the evidence 
is against the claim for service connection for prostatitis.  
Thus the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert, 
supra.


ORDER

An increased rating for bronchial asthma is denied.

Service connection for prostatitis claimed as due to 
exposure to herbicides is denied.



	                        
____________________________________________
	L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in 
your case, then a "Remand" section follows the "Order."  However, you 
cannot appeal an issue remanded to the local VA office because a remand is 
not a final decision. The advice below on how to appeal a claim applies 
only to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to 
do anything.  We will return your file to your local VA office to 
implement the BVA's decision.  However, if you are not satisfied with the 
Board's decision on any or all of the issues allowed, denied, or 
dismissed, you have the following options, which are listed in no 
particular order of importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion 
to vacate, or a motion for revision based on clear and unmistakable error 
with the Board, or a claim to reopen at the local VA office.  None of 
these things is mutually exclusive - you can do all five things at the 
same time if you wish.  However, if you file a Notice of Appeal with the 
Court and a motion with the Board at the same time, this may delay your 
case because of jurisdictional conflicts. If you file a Notice of Appeal 
with the Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days 
from the date this decision was mailed to you (as shown on the first page 
of this decision) to file a Notice of Appeal with the United States Court 
of Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 
120 days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You 
should know that even if you have a representative, as discussed below, it 
is your responsibility to make sure that your appeal to Court is filed on 
time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any 
other VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of 
fact or law in this decision, or stating that new and material military 
service records have been discovered that apply to your appeal. If the BVA 
has decided more than one issue, be sure to tell us which issue(s) you 
want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also 
plan to appeal this decision to the Court, you must file your motion 
within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating 
why you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the 
Board places no time limit on filing a motion to vacate, and you can do 
this at any time. However, if you also plan to appeal this decision to the 
Court, you must file your motion within 120 days from the date of this 
decision. 

How do I file a motion to revise the Board's decision on the basis of 
clear and unmistakable error? You can file a motion asking that the Board 
revise this decision if you believe that the decision is based on "clear 
and unmistakable error" (CUE).  Send this motion to the address above for 
the Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to 
reopen your claim.  However, to be successful in reopening your claim, you 
must submit new and material evidence to that office. See 38 C.F.R. 
3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to 
the Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have 
indicated their availability to represent appellants.  This information is 
also provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent 
within 1 year of a final BVA decision, then the attorney or agent is 
allowed to charge you a fee for representing you before VA in most 
situations.  An attorney can also charge you for representing you before 
the Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



